DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 
Claim numbering is not continuous because claim 8 is not present or a missing claim exists between claims 7 and 9. Appropriate claim numbering is recommended when amendments are filed.
Claim 1 recites in part "at least at least a processor system having at least one processor and a memory". The underlined limitations need to be revised to avoid a possible run-on sentence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 6, the claim recites "the roundtrip time" that has not recited prior, so it raises an antecedent issue.
Regarding claims 2-18, these claims depend from claim 1, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-5, 7, 14 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10 of U.S. Patent No. 10,715,442 (hereinafter Pat-442). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, as shown in the following table, claim 7 of Pat-442 recites all the claimed limitations of the claim 1.
Claims / App Language 
Pat-442 Language
1. A system comprising: a machine having a module that controls congestion, the machine having the module including at least at least a processor system having at least one processor and a memory system storing one or more machine instructions, which when implemented by the first machine cause the machine to implement a method including at least, 

determining, by the machine that has the module, a rate at which a first machine is capable of receiving messages from a second machine, without creating congestion; 




automatically altering, by the machine that has the module, header information 





sending the message, via the processor system, to the second machine at the rate determined, the sending occurring after the altering of header information.






determining, by the machine, a plurality of roundtrip times of acknowledgements sent by a client to a server; 

determining a minimum round trip time of an acknowledgement based on the determining of the plurality of roundtrip times; 

determining a window within which data is sent by the server, based on the 

sending the message, via the processor system, to a server sending messages to the client machine; 

sending an acknowledgement of receipt of the server-to-client-messages after a delay time, wherein the delay time is chosen based on the window, so that the server does not send more messages than the client can receive, without dropping messages; 

allocating, by the machine, bandwidth to each of a plurality of flows that is adequate to satisfy the plurality flows, such that each flow that is allocated enough bandwidth to be satisfied, is allocated less bandwidth to be satisfied than an amount of bandwidth allocated to each unsatisfied flow.


Regarding claim 2, claim 6 of Pat-442 recites all the claimed limitations of the claim 2.
Regarding claim 3, claim 2 of Pat-442 recites all the claimed limitations of the claim 3.

Regarding claim 5, claim 4 of Pat-442 recites all the claimed limitations of the claim 5.
Regarding claim 7, claims 5 and 10 of Pat-442 recites all the claimed limitations of the claim 7.
Regarding claim 14, claim 10 of Pat-442 recites all the claimed limitations of the claim 14.
Regarding claim 19, claim 1 of Pat-442 recites all the claimed limitations of the claim 19.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9-15 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2015/0365325, “Hwang”) in view of Harrang et al. (US 10,396,913, “Harrang”).
Examiner’s note: in what follows, references are drawn to Hwang unless otherwise mentioned.

With respect to independent claims:
Regarding claim 1, a system comprising: 
a machine having a module that controls congestion, the machine having the module including at least at least a processor system ([0070 and Fig. 3] “FIG. 3 illustrates the components of SDN controller 230 being employed by the communications network 100, according to an example embodiment.  It should be noted that any one of the network devices as shown in FIG. 1 (e.g., edge switches 115, aggregation switches 110, and core switch 105) may include the SDN controller 230”) having at least one processor (Fig. 3; 310 “Processor”) and a memory system (Fig. 3; 335 “Memory”) storing one or more machine instructions ([0070 and Fig. 3] “memory 355 includes operating system 360, weight counting routine 500, congestion management routine 600, and timeout handling routine 700.”), which when implemented by the first machine cause the machine to implement a method including at least, 
determining, by the machine that has the module, a rate at which a first machine is capable of receiving messages from a second machine ([0079] “the SDN controller 230 computes, calculates, or otherwise determines a fair-share bandwidth allocation and/or weighted fair-share bandwidth allocation for each data flow. The fair-share bandwidth allocation is a proportional allocation of a total bandwidth”. Note that the cited bandwidth allocation is considered to be equivalent to the recited “a rate at which a first machine is capable of receiving messages”, and bandwidths and data rates are interchangeable terms in the art. However, Hwang does not specifically without creating congestion ([0079] “In order to manage network congestion at each edge switch 115”); 
automatically altering, by the machine that has the module, header information of a message ([0105 and Fig. 4] “an advertisement window value in a TCP header ("awnd" as shown in FIG. 4) may be replaced by the minimum value”, and “by altering the advertisement window value in the TCP header”) from the first machine to the second machine, to specify a window within which information is to be sent by the second machine ([0105] “by altering the advertisement window value in the TCP header, a host and/or virtual machine may be informed about an appropriate data size to transmit to another host and/or virtual machine”), the window being chosen so that the information will be sent at the rate that was determined ([0105] “With the advertisement window value in the TCP header, the receiving entity may continually inform the sending entity of how much data it is prepared to receive.  Thus, by altering the advertisement window value in the TCP header, a host and/or virtual machine may be informed about an appropriate data size to transmit to another host and/or virtual machine. Additionally, by altering the advertisement window value in the TCP header, the bandwidth allocation may be adjusted along an entire path of a data flow”); and 
sending the message, via the processor system, to the second machine at the rate determined, the sending occurring after the altering of header information ([0080] “Once the SDN controller 230 determines the bandwidth allocation for each edge switch 115, the SDN controller 230 sends fair-share information to a corresponding edge switch 115. In various embodiments, the SDN controller 230 sends 
It is noted that while disclosing bandwidth allocation between two network entities for a congestion control, Hwang does not specifically teach about a rate. It, however, had been known before the effective filing date of the instant application as shown by Harrang as follows;
determining, by the machine that has the module, a rate ([Harrang, Col. 4, lines 63-66] “sending system calculates the minimum transfer rate needed to meet the requested delivery deadline and the maximum rate allowable for transfer of segments of the file”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Hwang by using the features of Harrang in order to meet demands in transferring high resolution data such that “an adaptive file delivery system and method transmits a data file, such as an audio-video file, over a network or collection of networks in segments” [Harrang, Col. 2, lines 51-53]. 

Regarding claim 19, it is a method claim corresponding to the system claim 1, and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claim 6, the system of claim 1, wherein the window is set to a largest number of whole maximum message sizes (mss) that is smaller than the roundtrip time of a message times the rate determined by the machine that has the module, which is a 

Regarding claim 9, the system of claim 1, the machine that has the module being different than the first machine and the second machine (See Fig. 2; 230 “SDN Controller”, 205-1 and 205-2).

Regarding claim 10, the system of claim 1, the machine that has the module being a router ([0048] “As used herein, the term “network device”, may be considered synonymous to and/or referred to as a networked computer, networking hardware, network equipment, router, switch, hub, bridge, gateway, or other like device.”).

Regarding claim 11, the system of claim 1, the altering including overwriting, by the machine having the module, a part of the header information that is related to setting the window ([0080] “the SDN controller 230 sends the fair-share information to each edge switch 115 by utilizing and modifying an advertisement window field in a TCP header.”).

Regarding claim 12, the system of claim 11, the altering including overwriting, by the machine having the module, a value of a part of the header information that is related to setting the window, the value that was overwritten being a value set in compliance with Transmission Control Protocol (TCP) ([0080] “the SDN controller 230 sends the fair-share information to each edge switch 115 by utilizing and modifying an advertisement window field in a TCP header.”).

Regarding claim 13, the system of claim 1, the method further comprising: receiving the message from the first machine, at the machine having the module; the altering including overwriting, by the machine having the module, a part of the header information that is related to setting the window ([0080] “the SDN controller 230 sends the fair-share information to each edge switch 115 by utilizing and modifying an advertisement window field in a TCP header.”).

Regarding claim 14, the system of claim 1, the first machine being a server ([0105] “by altering the advertisement window value in the TCP header, a host and/or virtual machine may be informed about an appropriate data size to transmit to another host and/or virtual machine”, and [0058, Fig. 1 and Fig. 2] “the network devices 205 may be a server, such as one or more servers of the server stacks 120”) and the second machine being a client of the server (See Fig. 2 either 205-1 or 205-2.).

Regarding claim 15, the system of claim 1, the second machine being a server and the first machine being a client of the server ([0058 and fig. 2] “FIG. 2 illustrates the .

Claim(s) 2 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2015/0365325, “Hwang”) in view of Harrang et al. (US 10,396,913, “Harrang”) and further in view of Barreto et al. (US 2010/0246602, “Barreto”).
Examiner’s note: in what follows, references are drawn to Hwang unless otherwise mentioned.
Regarding claim 2, it is noted that while disclosing altering a message header to indicate a window, Hwang does not specifically teach about an ACK to control window growth. It, however, had been known in the art at the time of instant application as shown by Barreto as follows; 
the system of claim 1, the method further comprising automatically pacing, by the machine that has the module, when acknowledgements of messages are sent, to control growth of a window ([Barreto, 0124] “the congestion control behavior of increasing and decreasing a window size based on acknowledgements”) within which messages are received ([Barreto, 0111] “the window size may be adjusted based on the packets that are successfully transmitted by the first communication proxy module and acknowledged by the second communication proxy module.”). 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Hwang's features by using the 

Regarding claim 5, the system of claim 1, further comprising automatically pacing, by the machine having the module, when acknowledgements of messages are sent, to avoid latency in messages sent by the second machine ([Barreto, 0048] “a communication apparatus of the subject technology can dynamically adjust itself to changing latency and packet loss conditions to maintain optimal usage of bandwidth and user experience.”, and [Barreto, 0049] “the phrase "dynamically adjust" may refer to, for example, making a determination, making an adjustment or the like when (or as soon as) one or more real-time conditions are detected or altered, or making a determination, an adjustment or the like in response to one or more real-time conditions.” ‘Dynamically adjust’ inherently contains meaning of feedbacks or acknowledgements between two parties, and ‘an adjustment or the like in response to one or more real-time conditions’ also inherently contains feedbacks or acknowledgements between parties.). 
The rational and motivation for adding this teaching of Barreto the same as for claim 2.

Claim(s) 3-4 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2015/0365325, “Hwang”) in view of Harrang et al. (US 10,396,913, “Harrang”) and further in view of Gotoh et al. (US 2011/0019555, “Gotoh”).
Examiner’s note: in what follows, references are drawn to Hwang unless otherwise mentioned.
Regarding claim 3, it is noted that while disclosing altering a message header to indicate a window, Hwang does not specifically teach about avoiding bursts of message. It, however, had been known in the art at the time of instant application as shown by Gotoh as follows;
the system of claim 1, the method further comprising automatically pacing, by the machine that has the module, when acknowledgements of messages are sent, to avoid bursts of messages sent by the second machine to the first machine ([Gotoh, 0152 and Fig. 4] “the portable terminal 211 determines an upper limit to a size of data transmitted from the transmitter apparatus 203 in a burst state, and notifies the transmitter apparatus 203 of the upper limit as a receive window (Step S701).  … The portable terminal 211 transmits an ACK packet which sets the receive window (hereafter referred to as "RWIN") to "4.times.Dseg", to the transmitter apparatus 203.” The ACK is transmitted in S701 and the following steps, S702-S705, show no burst of message.). 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Hwang's features by using the features of Gotoh in order to have more effective method and device such that “even when a packet loss occurs, the relation "(receive window) (transmit window)" can be 

Regarding claim 4, the system of claim 3, wherein as a result of the determining and of sending messages at the rate determined by the determining, bursts are prevented throughout a flow's lifetime (As [Gotoh, Fig. 4] depicts there are no burst messages until the end of the data transmission, S705, [Gotoh, 0153] “before the reception of the ACK packet, the transmitter apparatus 203 recognized the transmissible data size as uwnd=0 and stopped data transmission.” Fig. 4 depicts there is no transmission before another ACK is transmitted from the portable terminal, 211 to the transmitter apparatus, 203 in S706.).  
The rational and motivation for adding this teaching of Gotoh the same as for claim 3.

Regarding claim 7, the system of claim 1, wherein a duration of time between sending acknowledgements of messages ([Gotoh, 0190] “cycle interval Tc”) is set to a maximum message size ([Gotoh, 0190] “cycle data size Dc” and “maximum segment size (MSS)”) divided by the rate determined by the machine that has the module, which is a rate at which the first machine is capable of accepting messages without increasing queuing, based on bandwidth allocated for the first machine ([Gotoh, 0190] “the parameter determination unit 103 determines cycle interval Tc and cycle data size Dc which are the intermittent reception parameters, so as to satisfy Dc/Tc=BW (performance parameter for bandwidth). An appropriate size for cycle data size Dc 
The rational and motivation for adding this teaching of Gotoh the same as for claim 3.

Tentative Indication of Allowable Subject Matter
Claims 16-18 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection and would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/HARRY H KIM/           Primary Examiner, Art Unit 2411